Plaintiff’s exceptions overruled and judgment unanimously affirmed, with costs. The finding that the plaintiff actually credited the disputed checks on an earlier indebtedness is not inconsistent with the finding that the cheeks were delivered to and received by the plaintiff for the purpose of being credited on the East Thirty-fifth street jobs and the account sued for in this action. The plaintiff may not profit by an unauthorized application of the cheeks on an earlier account. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.